- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 May 20, 2009 Date of Report (date of earliest event reported) American TonerServ Corp. Exact name of Registrant as Specified in its Charter Delaware 333-120688 33-0686105 State or Other Jurisdiction Commission File IRS Employer Identification of Incorporation Number Number 420 Aviation Boulevard, Suite 103, Santa Rosa, California 95403 Address of Principal Executive Offices, Including Zip Code (800) 736-3515 Registrant's Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 7.01 REGULATION FD DISCLOSURE. On May 20, 2009, American TonerServ Corp. (the "Company") made available to certain of its shareholders a CEO Quarterly Update for the first quarter of 2009. The presentation is in a multimedia format with graphics and an audio discussion. The graphics presentation is attached as Exhibit 99.1 hereto and a transcript of the audio discussion is attached as Exhibit 99.2 hereto. Attached as Exhibit 99.3 hereto is the Company's press release dated May 13, 2009, which is referenced in the presentation. That press release was also included as an exhibit to the Company's Current Report on Form 8-K dated May 13, 2009. The Company intends to provide a link to the presentation on its website at www. americantonerserv. com in the near future. The information in this Item 7.01 and in the exhibits to this report is being furnished and shall not be deemed "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information under Item 7.01 and in exhibits hereto shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. _ Description 99.1 CEO Quarterly Update Presentation 99.2 Transcript of Narrative for CEO Quarterly Update 99.3 Press Release Dated May 13, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. AMERICAN TONERSERV CORP. Dated: May 20, 2009 By: /s/ Ryan Vice Ryan Vice, Chief Financial Officer 2
